Exhibit 10.1

ASSIGNMENT, ASSUMPTION AND AMENDMENT OF LEASE

THIS ASSIGNMENT, ASSUMPTION AND AMENDMENT OF LEASE (this “Agreement”) is made
and entered into effective as of September 22, 2011 (the “Effective Date”), by
and between CASCADE MICROTECH, INC., an Oregon corporation (“Assignor”), and R&D
SOCKETS, INC., a Delaware limited liability company (“Assignee”).

RECITALS:

WHEREAS, Assignor leases Suite No. 400, consisting of approximately 13,998
rentable square feet, in the building known as 7115 Northland Terrace, Brooklyn
Park, Minnesota 55428, pursuant to that certain Lease Agreement dated as of
February 6, 2009, as amended by First Amendment of Lease May 31, 2011 (as so
amended the “Lease”) between Minnesota Industrial Properties Limited
Partnership, a Minnesota limited partnership (“Landlord”), as landlord, and
Assignor, as tenant (sometimes herein “Tenant”); and

WHEREAS, Assignor has agreed to assign its interest in the Lease to Assignee,
and Assignee has agreed to assume and perform all of the obligations and
liabilities of Assignor prior to, on or after the Effective Date with respect to
the Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

1. Assignor hereby assigns to Assignee all of Assignor’s right, title and
interest in, to and under the Lease, including without limitation, Assignor’s
interest in any security deposit being held by Landlord. Assignee hereby accepts
such assignment and assumes all of the Assignor’s obligations under the Lease
arising prior to, on or after the Effective Date and agrees to attorn to
Landlord from and after the Effective Date. Provided that the “Additional
Security Deposit Amount” (defined in Section 5 of this Agreement) is paid to
Landlord (or the Letter of Credit is delivered to Landlord, if applicable),
Landlord agrees that Assignor shall be released from the obligation to perform
obligations of Tenant under the Lease first arising after the Effective Date. In
no event will Assignor be released from any Tenant obligations or liability
under the Lease that arose or accrued on or before the Effective Date. However,
regarding payment of “Operating Costs”, as defined in the Lease, Assignor and
Assignee acknowledge and agree that Assignee shall be responsible for any sums
owing to Landlord, and shall receive the benefit of any sums due from Landlord,
derived from Landlord’s annual reconciliation of Operating Costs incurred in
calendar year 2011, to be performed in accordance with the relevant section of
the Lease for the calendar year 2012.

2. Assignee agrees to indemnify Assignor and hold Assignor harmless from and
against any and all claims, liens, damages, demands, causes of action,
liabilities, lawsuits, judgments, losses, costs and expenses (including but not
limited to reasonable attorneys’ fees and expenses) asserted against or incurred
by Assignor by reason of or arising out of any failure by Assignee to perform or
observe the obligations, covenants, terms and conditions of tenant under the
Lease from and after the Effective Date.



--------------------------------------------------------------------------------

3. Assignor agrees to indemnify Assignee and hold Assignee harmless from and
against any and all claims, liens, damages, demands, causes of action,
liabilities, lawsuits, judgments, losses, costs and expenses (including but not
limited to reasonable attorneys’ fees and expenses) asserted against or incurred
by Assignee by reason of or arising out of any failure by Assignor to perform or
observe the obligations, covenants, terms and conditions of tenant under the
Lease prior to the Effective Date.

4. Assignee acknowledges that it has inspected the Premises prior to the date
hereof, and hereby agrees to take the Premises in the condition existing as of
the date hereof, and that, to the extent that Assignee is able to determine from
a walk-through inspection, such condition is suitable and fit for its intended
usage.

5. Assignor and Assignee acknowledge and agree that Landlord shall continue to
hold the Security Deposit in the sum of $13,029.80 (“Original Security Deposit
Amount”) now held by Landlord pursuant to Section 4 of the Lease to secure the
faithful performance of the Lease by both Assignor and Assignee. In addition,
Landlord, Assignor and Assignee agree that the Lease shall be amended to provide
that simultaneously upon execution and delivery of this Agreement to Landlord,
Assignee shall deliver to Landlord the sum of $36,944.20 (“Additional Security
Deposit Amount”), which, when paid to Landlord, together with the Original
Security Deposit Amount, shall be deemed the “Security Deposit” for purposes of
the Lease (i.e. the Security Deposit will equal a total sum of $49,974.00) and
shall be held by Landlord pursuant to Section 4 of the Lease to secure the
faithful performance of the Lease by both Assignor and Assignee. Provided that
there has been no Tenant default under the Lease as of September 30, 2012, the
amount of the Security Deposit shall be reduced to $24,987.00 (i.e. Landlord
shall return the sum of $24,987 to Assignee not later than October 15, 2012).
Provided that there has been no Tenant default under the Lease as of
September 30, 2013, the amount of the Security Deposit shall be reduced to
$13,029.80 (i.e. Landlord shall return the sum of $11,957.20 to Assignee not
later than October 15, 2013). Upon termination or expiration of the Lease,
provided Landlord is not otherwise entitled to retain the Security Deposit,
Assignor and Assignee agree that the Security Deposit shall be refunded to
Assignee.

Notwithstanding the foregoing to the contrary, at Assignee’s option, in lieu of
paying cash to Landlord for the Additional Security Deposit Amount, no later
than two (2) business days after the Effective Date, Tenant shall deliver to
Landlord a letter of credit (“Letter of Credit”) complying with the terms of
Exhibit B attached hereto with an issue date matching the Effective Date and an
expiration date of September 30, 2013. Provided that there has been no Tenant
default under the Lease as of September 30, 2012, the amount of the Letter of
Credit shall be reduced to $24,987.00. Provided that there has been no Tenant
default under the Lease as of September 30, 2013, the amount of the Letter of
Credit shall be reduced to $0 and Landlord shall return the Letter of Credit to
Tenant no later than October 15, 2013.

The Letter of Credit shall be in a form acceptable to Landlord and conform to
the provisions set forth in Exhibit B attached hereto. The Letter of Credit
shall be held by Landlord for the performance of Tenant’s covenants and
obligations under the Lease, as amended hereby, it being expressly understood
that the Letter of Credit shall not be considered an advance payment of

 

2



--------------------------------------------------------------------------------

Rent or a measure of Landlord’s damages in case of default by Tenant. Upon the
occurrence of any Event of Default by Tenant under the Lease, as amended hereby,
Landlord or its agent or manager may (but shall have no obligation to), from
time to time, in addition to any other remedy of Landlord, draw on the Letter of
Credit to the extent necessary to make good any arrears of Rent, or to repair
any damage or injury, or pay any expense or liability incurred by Landlord
arising from the Event of Default. Within ten (10) days after such event, Tenant
shall deliver to Landlord a substitute Letter of Credit, in form acceptable to
Landlord and in conformance with the terms of this Agreement, in the full amount
of the Letter of Credit.

This Agreement and Landlord’s obligations hereunder are contingent upon Assignee
timely paying the Additional Security Deposit Amount to Landlord (or
alternatively, timely delivering the Letter of Credit to Landlord), time being
of the essence. Therefore, Assignee’s failure to timely perform such obligation
shall constitute an Event of Default by Tenant under the Lease and in addition
to any other remedy Landlord may have, Landlord may elect to revoke its consent
to this Agreement, in which event this Agreement shall be null and void without
further notice or action.

6. Assignee shall promptly provide Landlord with evidence of insurance as
required under the Lease.

7. Legal notices given to Assignee pursuant to the Lease shall be addressed as
follows:

c/o R&D Circuits

3601 So. Clinton Avenue

South Plainfield, NJ 07080

Attention: James V. Russell

Facsimile: (732) 549-1388

Copy to:

Guardian Capital Partners

353 W. Lancaster Avenue

Wayne, Pennsylvania 19087

Attention: Scott D. Evans

Facsimile: (610) 465-8900

and

Duane Morris LLP

30 S. 17th Street

Philadelphia, Pennsylvania 19103

Attention: John M. Coogan, Jr., Esq.

Facsimile: (215) 689-1990

 

3



--------------------------------------------------------------------------------

8. Assignor and Assignee hereby represent, warrant and agree that: (1) to the
knowledge of Assignor and Assignee, there exists no breach, default or event of
default by Landlord under the Lease, as amended hereby, or any event or
condition which, with notice or passage of time or both, would constitute a
breach, default or event of default by Landlord under the Lease, as amended
hereby; (2) the Lease continues to be a legal, valid and binding agreement and
obligation of Assignor and Assignee; and (3) to the knowledge of Assignor and
Assignee, neither Assignor or Assignee has any current offset or defense to its
performance or obligations under the Lease. Assignor and Assignee hereby waive
and release all known demands, charges, claims, accounts or causes of action of
any nature against Landlord or Landlord’s employees or agents that have arisen
out of or in connection with the Lease on or before the Effective Date.

9. Landlord represents to its actual knowledge as of the Effective Date that
there exists no breach, default or event of default by Assignor under the Lease,
as amended hereby, or any event or condition which, with notice or passage of
time or both, would constitute a breach, default or event of default by Assignor
under the Lease, as amended hereby.

10. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota.
This Agreement may be executed in any number of counterparts and by each party
on separate counterparts, and all such counterparts shall constitute one and the
same instrument. The above recitals are true and correct and constitute part of
this Agreement. Capitalized terms utilized herein shall have the same meaning
ascribed to them in the Lease, except as otherwise provided in this Agreement.

[signatures follow on next page]

 

4



--------------------------------------------------------------------------------

[Signature page to Assignment, Assumption and Amendment of Lease pertaining to
Premises known as Suite 400, 7115 Northland Terrace, Brooklyn Park, Minnesota
55428 demised pursuant to that certain Lease Agreement dated as of February 6,
2009, as amended by First Amendment of Lease May 31, 2011]

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

ASSIGNOR: CASCADE MICROTECH, INC., an Oregon corporation By:  

 

Name:   Title:  

 

ASSIGNEE: R&D SOCKETS, INC., a Delaware limited liability company By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Consent and Agreement of Landlord

[to Assignment, Assumption and Amendment of Lease pertaining to Premises known
as Suite 400, 7115 Northland Terrace, Brooklyn Park, Minnesota 55428 demised
pursuant to that certain Lease Agreement dated as of February 6, 2009, as
amended by First Amendment of Lease May 31, 2011]

Without prejudice to its rights under the Lease, and conditioned upon R&D
Circuits Holdings LLC, a Delaware limited liability company, executing and
delivering to Landlord the Guaranty of Performance of Lease in the form attached
hereto as Exhibit A simultaneously with execution and delivery of this
Agreement, the Landlord hereby consents to the Assignment by the Assignor to the
Assignee of the Assigned Interest on the terms set forth hereinabove and to the
amendment of the Lease set forth in Section 5 of this Agreement. This consent
shall not be construed as a consent to any future assignment or sublease of all
or any portion of the Premises by Assignor or Assignee.

 

Minnesota Industrial Properties Limited Partnership By: Minnesota Industrial
Portfolio, LLC Its: General Partner By:  

 

  Name:   Title:   Date:                    , 2011